Citation Nr: 1028768	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees, to include as secondary to 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served in the National Guard.  He had a period of 
active duty for training (ACDUTRA) from July 10, 1971 to July 24, 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a member of the Board.  A 
May 2008 letter informed the Veteran that the hearing he 
requested was scheduled in July 2008.  Although the hearing 
notification was not returned by the U.S. Postal Service as 
undeliverable, the Veteran failed to report for the scheduled 
hearing, and has not requested rescheduling of the hearing.  As 
such, his hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).  

In the July 2010 informal hearing presentation, the Veteran's 
representative argued that the Veteran is entitled to an earlier 
effective date of July 25, 1971 for the grant of a 20 percent 
rating for lumbosacral strain.  An appeal as to this issue has 
not been perfected to the Board.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
claimants may not properly file, and VA has no authority to 
adjudicate, a freestanding claim for an earlier effective date in 
an attempt to overcome the finality of an unappealed RO decision.  
See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The 
Board recognizes that after the 20 percent rating was assigned 
for lumbosacral strain, the Veteran asked about his disability 
rating in relation to a regulation change for rating spinal 
disabilities; however, he never disagreed with the effective date 
assigned for the award of a 20 percent rating until his 
representative did so in July 2010, more than 5 years after the 
rating decision was issued and 39 years after the initial award 
of service connection for his spine disability at a 10 percent 
disability rate.

The Veteran also perfected an appeal as to a claim for service 
connection for bilateral lower extremity radiculopathy.  By 
rating decision in January 2008, he was awarded service 
connection for left and right lower extremity radiculopathy, 
representing a full grant of the benefits sought on appeal as to 
that issue.  

The issue of entitlement to service connection for degenerative 
joint disease of the bilateral knees, to include as secondary to 
service-connected lumbosacral strain, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The Veteran's lumbosacral strain has been manifested by pain, 
spasm, weakness, and limitation of motion, but with forward 
flexion of the thoracolumbar spine greater than 30 degrees; 
ankylosis of the thoracolumbar spine is not present.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in December 2004, March 
2006, and April 2008 letters.  These letters advised the Veteran 
of what information and evidence is needed to substantiate a 
claim for a higher rating, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The March 2006 and April 
2008 letters also advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The March 2006 letter 
further advised the Veteran of how effective dates are assigned, 
and the type of evidence which impacts those determinations.  The 
claim was last readjudicated in June 2008.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and Social Security Administration (SSA) records.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that his lumbosacral strain is worse 
than contemplated in the currently assigned 20 percent disability 
rating.  

Historically, service connection was awarded for lumbosacral 
strain by an April 1972 rating decision.  A 10 percent disability 
was assigned, effective July 25, 1971.  The current appeal stems 
from a November 2004 claim for an increased rating.

The Veteran has been awarded service connection for left and 
right lower extremity radiculopathy.  The ratings assigned for 
those disabilities are not on appeal and will not be further 
discussed in this decision.  See 38 C.F.R. § 4.14 (the evaluation 
of the same manifestation or disability under different diagnoses 
is to be avoided).  Also, the Veteran has not claimed and the 
evidence does not show any incapacitating episodes as a result of 
intervertebral disc syndrome.  As such, this decision will focus 
on whether a rating in excess of 20 percent is warranted based on 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain, stiffness, or 
aching, a 20 percent rating is warranted with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour; a 40 percent rating is warranted with forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA spine examination in February 2005.  
He reported back pain that was present all the time and localized 
in the lower lumbar region.  The pain occasionally radiated down 
either leg.  He had no incapacitating episodes over the last 12 
months.  On examination, the Veteran complained of tenderness on 
palpation of the lumbar spine.  There was no observable 
structural abnormality.  Forward flexion was to 40 degrees, with 
pain.  There was no fatigability.  The examiner indicated that 
there was no additional loss of motion on repetitive use.  
X-rays revealed mild-to-moderate degenerative facet changes 
involving the lowest part of the lumbar spine.  There was also 
minimal or mild degenerative disc disease.  The examiner's 
impression was that the Veteran had degenerative joint disease of 
the lumbar spine.  

Records from the Social Security Administration indicate that the 
Veteran was denied benefits as he was deemed capable of working. 

The Veteran was afforded another VA spine examination in January 
2008.  He reported back pain, fatigue, decreased motion, 
stiffness, and weakness.  There were no incapacitating episodes 
in the past 12 months.  On examination, there was spasm, 
tenderness, weakness, and pain with motion, but no atrophy or 
guarding.  Posture, head position, symmetry in appearance, and 
gait type were normal.  There was lumbar flattening, but no other 
abnormal spinal curvatures.  Flexion of the thoracolumbar spine 
was to 60 degrees with pain at the endpoint.  After repetitive 
use, range of motion was limited to 45 degrees due to pain.  The 
diagnosis was degenerative joint disease of the lumbar spine with 
radiculopathy of both lower extremities.  

For the Veteran to warrant a higher rating, the evidence would 
need to show forward flexion of the thoracolumbar spine limited 
to 30 degrees or less, or ankylosis of the thoracolumbar spine.  
The medical evidence in this case clearly shows motion in all 
planes of the thoracolumbar spine; there is no indication of any 
ankylosis of the spine.  Motion of the spine is limited; however, 
the medical evidence shows that at most forward flexion of the 
spine is limited to 45 degrees.  Even considering the Veteran's 
subjective complaints of pain, the medical evidence of record 
does not show any additional limitation of motion or functional 
impairment that would support an evaluation in excess of the 20 
percent presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 
(2009).

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his lumbosacral strain.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for a disability rating in excess of 20 percent for 
lumbosacral strain.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether the Veteran's lumbosacral 
strain presents an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's lumbosacral strain.  
The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extra-schedular consideration 
is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated as 20 percent disabling, is denied.




REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for degenerative joint 
disease of both knees.

The Veteran currently has degenerative joint disease of both 
knees that he asserts is either the result of an injury during a 
period of ACDUTRA or secondary to his service-connected 
lumbosacral strain.  Specifically, according to a July 1971 
hospitalization report and an August 1971 statement of medical 
examination and duty status, during a period of ACDUTRA in 1971, 
the Veteran was a passenger in the rear of a two and a half ton 
truck when the shoulder of the road collapsed, causing the truck 
to slide sideways down a bank into the ditch.  The truck was 
leaning at an abnormal angle and, thinking the truck might tip 
over, the passengers jumped out of the truck.  Although treatment 
records show the Veteran hurt his back in this incident, he now 
asserts that he also hurt his knees when jumping out of the 
truck.  A medical opinion addressing whether the Veteran's 
current degenerative joint disease of both knees is related to 
the incident described above or secondary to or aggravated by his 
service-connected lumbosacral strain has not been obtained and is 
necessary in this case.  As such, the Veteran should be scheduled 
for a VA orthopedic examination.  Specific instructions to the 
examiner are detailed below.  

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from 
the VA Medical Center in Richmond, Virginia 
dating since June 2007.

2.  Schedule the Veteran for a VA orthopedic 
examination to obtain an opinion as to 
whether his degenerative joint disease of 
both knees is possibly related to service or 
service-connected lumbosacral strain.  The 
claims folder should be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted and the results reported. 

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the degenerative 
joint disease of both knees (1) arose during 
the period of ACDUTRA in which he was 
involved in a truck accident where the 
Veteran jumped out of a truck, or is 
otherwise related to service; (2) is caused 
by or the result of lumbosacral strain, or 
(3) is aggravated (permanently made worse 
beyond normal progress) by lumbosacral 
strain.  In the case of aggravation, the 
examiner should quantify the baseline level 
of disability and the degree the lumbosacral 
strain aggravates the knee(s) degenerative 
joint disease.  If such cannot reasonably be 
determined, this should be so stated in the 
examination report.

A rationale for all opinions expressed should 
be provided.  

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


